Citation Nr: 0506726	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  95-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including on the basis of herbicide exposure.

2.  Entitlement to service connection for a skin disorder, 
including on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Denver, Colorado, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
decision of April 1994, the RO, in part, denied service 
connection for a skin condition and a brain tumor, including 
on the basis of herbicide exposure.  The RO later issued a 
decision in September 1994 denying service connection for 
hypertension on the basis that the condition did not have its 
onset in service nor was it manifested to a compensable 
degree within one year of service.  Thereafter, an RO 
decision of February 1996, in part, denied service connection 
for hypertension as secondary to service-connected post-
traumatic stress disorder (PTSD).  The RO's July 1998 
decision, in part, denied service connection for hypertension 
as a result of herbicide exposure.  

In correspondence received in August 1998, the veteran 
requested a local hearing at the RO before a VA hearing 
officer.  A hearing was scheduled for October 1998, but he 
later requested that the hearing be cancelled.  

A hearing was held at the RO in November 2002 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The Board issued a decision  in April 2003 denying service 
connection for a brain tumor, including on the basis of 
herbicide exposure.  An October 2003 Board remand requested 
further evidentiary development.  The case has been returned 
to the Board for continuation of appellate review.  

The issue of service connection for hypertension is addressed 
in the decision that follows.  The issue of entitlement to 
service connection for a skin disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Hypertension was not shown to be present in service or during 
the first post-service year; there is no competent medical 
evidence linking current hypertension to any experience of 
military service, including herbicide exposure, nor does 
competent medical evidence link current hypertension to 
service-connected PTSD.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
March 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  The claimant 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested and notified in the SOC and SSOC's 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of March 2004, which was after 
the RO's September 1994, February 1996 and July 1998 
decisions denying service connection for hypertension.  
Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 U.S.C.A. 
§7104(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123, citing 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339, 1341-42 (Fed. Cir. 2003) ("holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in June 2004 (wherein the RO again addressed the claim 
in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal to the 
Board.  And the claimant had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 60 days from 
the date of issuance of the June 2004 SSOC to provide 
additional evidence or argument before recertification of his 
appeal to the Board.  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
March 2004 VCAA letter requested him to provide or identify 
any evidence to support his claim for service connection for 
hypertension.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him/her, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime/peacetime service.  38 U.S.C.A. §§ 1110, 1131.

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).]

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Service connection has been granted for PTSD.  A 10 percent 
evaluation was initially assigned for PTSD, effective 
February 1992, while a 50 percent evaluation has been in 
effect for that condition since November 1996.

A March 1968 physical examination for the veteran's entrance 
into service showed that blood pressure was 132/82.  Service 
medical records make no reference to hypertension.  Blood 
pressure was 120/80 on the examination in March 1971 for 
service separation.  

A statement, dated in October 1984, was received from Dr. 
D.E. Fern.  It was reported the veteran had been under the 
physician's care since May 1976 when he was found to have 
hypertension.  Subsequent medical records from VA and non-VA 
medical sources reflect the veteran's treatment for 
hypertension.  

At the veteran's personal hearing in November 2002, the 
veteran testified that he was treated by a Dr. Shyler for 
hypertension within one year after getting out of military 
service.  He remarked that the physician was deceased.  A 
review of the claims file shows that the veteran, by letter 
dated May 23, 1994, advised VA that he had contacted certain 
physicians, among them a Dr. Shidler.  In that letter, he 
stated that Dr. Shidler did not keep records of patient 
visits that had occurred more than seven years before.  

A VA examination was performed in April 2004 pursuant to the 
Board's October 2003 remand.  The Board sought medical 
opinion about the etiology of the veteran's hypertension.  
The examiner stated that the claims file had been reviewed.  
The veteran gave a history that hypertension had its onset 
about 1972.  The physician remarked that it would seem 
hypertension was first diagnosed for certain in 1977, with 
blood pressures clinically elevated in 1976.  

Addressing the question of the etiology of the veteran's 
hypertension , the VA physician remarked that between one-
fourth and one-third of the population in the United States 
will develop hypertension; further, that well over 90 percent 
of these people have benign essential hypertension with no 
definite known etiology.  

The examiner referred to the veteran's family history that 
was positive for relatively early cerebrovascular disease in 
certain of the veteran's relatives.  He continued by 
observing that the presence of a family history of 
hypertension increased significantly the risk that an 
individual will develop hypertension.  He added that there 
was no documentation that the veteran had evidence of 
hypertension, with flare-ups of his PTSD, during his initial 
treatment for high blood pressure.  The examiner concluded 
that hypertension has a multifactorial relationship to a 
number of conditions and one can only resort to speculation 
in trying to state that there is at least a 50 percent or 
greater likelihood the this veteran's hypertension was caused 
or aggravated by his PTSD.  

The medical evidence demonstrates that hypertension was first 
confirmed more than one year after the veteran had completed 
military service.  The evidence of record, then, provides no 
basis for a grant of service connection for hypertension on 
direct basis, as having its onset during military service or 
on presumptive basis, as having become manifested to a 
compensable degree within one year after the veteran left 
military service.  

A VA examination was performed in April 2004, pursuant to the 
Board's remand requesting medical opinion about an 
etiological relationship, if any, between service-connected 
PTSD and hypertension.  The Board acknowledges that the 
examiner did not provide an opinion that squarely discusses 
the putative connection between the two conditions.  
Nevertheless, the only plausible reading of the physician's 
opinion is that it effectively ruled out the claimed 
secondary relationship between service-connected PTSD and the 
inception or any increase in severity of hypertension.  

The Board notes the physician suggested the veteran's family 
history may play a part in the inception of his hypertension, 
a comment unfavorable to any nexus between service-connected 
PTSD and hypertension.  More pointedly, he went on to state 
specifically that no symptomatic flare-up of PTSD had been 
documented when hypertension was initially demonstrated.  
Citing the multifactorial nature of hypertension, the 
physician added that it would involve a resort to speculation 
to find a likelihood of 50 percent or greater that the 
veteran's hypertension was either caused or aggravated by 
service-connected PTSD.  The Board notes that the evidence 
must demonstrate that it is at least as likely as not, i.e., 
a likelihood of 50 percent, that service-connected PTSD gave 
rise to or caused an increase in severity of hypertension.  
The physician's opinion certainly does not support such a 
determination.  Accordingly, the record does not provide a 
basis for a grant of service connection for hypertension on a 
secondary basis.  

In regard to the veteran's claim relating hypertension to 
herbicide exposure (specifically, Agent Orange), the fact 
that he had service in Vietnam during the Vietnam era is 
sufficient, in and of itself, to presume he had herbicide 
exposure while there.  However, hypertension is not among the 
conditions listed above at 38 C.F.R. § 3.309(e).  
Accordingly, the veteran is not entitled to a grant of 
service connection for hypertension on a presumptive basis 
because of in-service herbicide exposure.

For all the foregoing reasons, the claim for service 
connection for hypertension, including based on herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for hypertension, including on the basis 
of herbicide exposure is denied.



REMAND

The veteran maintains that he has a skin disorder that he 
attributes to exposure to Agent Orange in Vietnam.  No skin 
disorders, including acne, were complained of or noted in 
service medical records.  

A VA skin examination was performed in March 1993.  There is 
no indication from the examination report that the physician 
had reviewed the claims file.  On physical examination, it 
was found that the veteran had several old superficial scars 
on the neck and upper back and four to five giant comedones 
on the neck.  Excoriated areas were seen on the lower legs.  

The diagnoses were history of severe facial and back acne; 
also, current rash on the skin consisting of lichen simplex 
chronicus papules with excoriation.  The examiner stated that 
it was not possible to say the acne the veteran had in 
Vietnam was a result of exposure to Agent Orange.  He went on  
to note that the acne, some 22 years later, was not exactly 
typical of chloracne, but it could have (emphasis added) been 
consistent with Agent Orange exposure at the time.  In 
conclusion, the examiner could not rule out Agent Orange 
exposure as the cause of the veteran's acne, the appearance 
of which was not exactly typical, but might be (emphasis 
added) consistent with the diagnosis.  He added that the rash 
on the skin was common dermatitis with excoriation and was 
not related to Agent Orange exposure.  The March 1993 VA 
dermatological examination is the most recent examination of 
record addressing the etiology of the veteran's skin 
disorder.

Medical nexus evidence is required to link the veteran's 
current skin condition, possibly some form of chloracne, to 
Agent Orange exposure in Vietnam.  In fact, such exposure is 
presumed under governing criteria.  However, he is not 
entitled to presumptive service connection for chloracne, if 
indeed that disorder is now present.  This is because the 
medical evidence does not establish that chloracne, if now 
present, was manifested to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See, 38 C.F.R. § 3.307(a)(6)(ii).  
Nevertheless, he may yet prevail in his claim for service 
connection for a skin disorder, on direct basis, if competent 
medical evidence demonstrates that he now has chloracne that 
is linked to in-service herbicide exposure.  See 38 C.F.R. 
§ 3.303(d).

In any event, the VA physician's assessment about the 
etiology of the veteran's acne or residual acne scarring, at 
least in its current state, is simply too equivocal to grant 
service connection.  See, e.g., Winsett v. West, 11 Vet. App. 
420, 424 (1998) (A doctor's opinion phrased in terms of "may 
or may not" is an insufficient basis for an award of service 
connection.).  The current record, then, does not contain 
sufficient medical evidence of a nexus between the veteran's 
exposure to Agent Orange and any currently demonstrated skin 
disorder, if in fact, that skin disorder is chloracne.  So a 
more definitive medical nexus opinion is needed to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
skin disorders since military service.  
Obtain all indicated records that are not 
already included in the claims file.

2.  Schedule the veteran for a VA 
dermatological examination to obtain a 
medical opinion responding to the 
following questions:

What is the correct diagnosis of the any 
skin disorder/s now present.  
Specifically, does the veteran now have 
chloracne?

If it is determined that the veteran has 
chloracne, then is it at least as likely 
as not that his chloracne is attributable 
to in-service exposure to Agent Orange?  
Please note the italicized legal standard 
of proof in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


